Citation Nr: 1421511	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-22 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2010, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of that hearing is associated with the claims file.  

In September 2010, the Board remanded the matter for additional development.  The Board is satisfied that there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Veteran's Statement, November 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss of such severity to constitute a disability for VA compensation purposes. 

2.  The evidence is in equipoise as to whether the Veteran's left ear hearing loss disability is related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving all doubt in the Veteran's favor, left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met its duty to notify and assist.  Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
Here, a VCAA letter was sent to the Veteran in April 2008.  The letter identified the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how initial disability ratings and effective dates are assigned for all grants of service connection, in compliance with the Court's holding in Dingess.

In regard to the duty to assist, the Veteran was afforded VA examinations in July 2008 and November 2010.  The examiner reviewed the case file, conducted the requisite hearing tests and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).  The term chronic disease includes organic diseases of the nervous system.  38 U.S.C.A. § 1101(3) (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.309(a) (2013).  

Right Ear Hearing Loss

In regard to the Veteran's right ear, the evidence does not reflect that he suffers from impaired hearing of sufficient severity to qualify for disability compensation.  The Veteran was afforded VA examinations in July 2008 and November 2010.  The examinations revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
July 2008
RIGHT
15
15
20
30
20
Nov. 2010
RIGHT
20
15
15
25
20

The Veteran's Maryland CNC word recognition scores were 96 percent in the right ear at both examinations.  

There is no evidence that the Veteran's auditory thresholds in the right ear are 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  Nor is there any evidence that the Veteran's auditory thresholds in the right ear are 40 decibels in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Finally, there is no evidence that the Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  Since having a current disability is the first element to establishing service connection, and the Veteran does not have a hearing disability, for VA purposes, in his right ear, there is no need to consider the remaining elements under Shedden.  

Moreover, presumptive service connection is not warranted because the Veteran has not shown he has a diagnosis of a chronic disease becoming manifest to a degree of 10 percent of more within one 1 year from the date of separation.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be resolved.

Left ear hearing loss

In regard to the left ear, the Board finds that service connection is warranted.  Here, the record reflects competent and credible evidence of a current disability - namely left ear hearing loss of sufficient severity to establish a disability for VA purposes.  The Veteran was afforded VA examinations in July 2008 and November 2010.  The examinations revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
July 2008
LEFT
20
25
20
35
25
Nov. 2010
LEFT 
35
25
40
55
55
Nov. 2010 addendum
LEFT
10
10
20
40
30

The Veteran's Maryland CNC word recognition scores were 96 percent in the left ear at both examinations.   At the November 2010 VA examination, an otoscopy displayed occluding cerumen in the left ear and the Veteran was referred to ENT for cerumen removal and retesting of the left ear.  An addendum was provided for the left ear shortly thereafter.  The November 2010 examiner opined that the Veteran had normal to moderate sensorineural hearing loss in the left ear.   

Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that his hearing was affected after a grenade exploded a close distance to him while stationed in Vietnam.  See August 2008 Veteran's Statement.  This is confirmed by a July 2008 Deferred Rating Memo which states that the Veteran's stressor for a PTSD claim is conceded.  Specifically, the conceded stressor is the same grenade incident to which the Veteran refers in his hearing loss claim.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's left ear hearing loss is related to his military service.  

The July 2008 VA audiologist opined that it is as least as likely as not that the Veteran's hearing loss is the direct result of acoustic trauma experienced in active duty.  She reasoned that the opinion is supported by reports of onset being sudden following exposure to a hand grenade without hearing protection and combat noise exposure.  She also noted that the Veteran was only given a whisper test at separation, which is not a reliable test.  Finally, she noted that occupational and recreational noise without hearing protection post service may have also been a factor in current high frequency hearing loss.  The Veteran and his wife also testified at the May 2010 Board Hearing that the Veteran's hearing has declined since separation.  In contrast, the July 2008 examined the Veteran again in November 2010 and opined that the Veteran's hearing loss is less likely as not caused by or a result of acoustic trauma since his separation examination revealed normal hearing bilaterally.  She used the same rationale from July 2008 to support her conclusion.  

In considering the evidence of record, the Board finds that the lay and medical evidence of record for and against the claim are in relative equipoise.  The Veteran is competent to report that he has experienced hearing loss since service.  See Layno v. Brown, 6 Vet. App. 465 (1995).  Further the Board finds the Veteran's statements that he has had trouble hearing for many years to be credible.  Turning to the medical opinions of record, the Board finds that the inconsistent opposing medical opinions are of equal probative value.  They were based on the Veteran's statements, as well as his medical and treatment history.  Although the VA examiner expressed opposing views regarding the Veteran, it appears that both conclusions are based on the factual data.  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for left ear hearing loss is granted.  


ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


